         Case 1:17-cv-02503-TFH Document 16 Filed 11/14/18 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                     )
 PROPERTY OF THE PEOPLE and RYAN
                                                     )
 NOAH SHAPIRO,
                                                     )
                                                     )
                       Plaintiffs,
                                                     )
                                                     ) Civil Action No. 17-2503 (TFH)
                        v.
                                                     )
                                                     )
 DEPARTMENT OF JUSTICE,
                                                     )
 DEPARTMENT OF HOMELAND
                                                     )
 SECURITY, and OFFICE OF THE
                                                     )
 DIRECTOR OF NATIONAL
                                                     )
 INTELLIGENCE,
                                                     )
                                                     )
                       Defendants.
                                                     )


                                     JOINT STATUS REPORT

       Pursuant to the Court’s September 19, 2018 Order, Plaintiffs Property of the People and

Ryan Noah Shapiro (collectively, the “Plaintiffs”) and Defendants Department of Justice,

Department of Homeland Security (“DHS”), and Office of the Director of National Intelligence

(“ODNI”) (collectively, the “Defendants”), by and through undersigned counsel, respectfully

submit this joint status report to update the Court concerning the status of the processing of

Plaintiffs’ Freedom of Information Act (“FOIA”) requests that are the subject of this action.

                                               FBI

       FBI currently estimates that there are approximately 27,413 potentially responsive pages

remaining to be processed. However, FBI anticipates that the final number of responsive pages

will be smaller since the potentially responsive documents include an unknown number of

duplicates as well as documents which FBI may discover, during processing, are not, in fact,
         Case 1:17-cv-02503-TFH Document 16 Filed 11/14/18 Page 2 of 4



responsive. As reported in the last joint status report, FBI made its first interim release on

June 29, 2018. Since that time, FBI has processed at least 500 pages per month. As of the date of

this filing, FBI has processed approximately 2,587 pages, and has released approximately 726

pages in full or in part. FBI proposes that it continue to process approximately 500 pages per

month, with the next release of responsive nonexempt documents, or notification of applicable

withholdings, to be made on or before November 30, 2018.

                                              ODNI

       ODNI completed its processing of responsive documents on November 9, 2018. In total,

ODNI identified seven records responsive to Plaintiffs’ request. ODNI released in part five

records, consisting of 36 pages, to Plaintiffs, and withheld two records, consisting of 14 pages,

from Plaintiffs under applicable FOIA exemptions.

                                            DHS-HQ

       In the last joint status report, DHS-HQ reported that it re-reviewed Plaintiffs’ FOIA request

and determined that an additional search may locate responsive documents. That search has been

completed and DHS-HQ has located approximately 1,600 pages of potentially responsive

documents. At that time, DHS-HQ proposed that it process the documents at a rate of 250 pages

per month and anticipated that it would make an interim release on or before October 15, 2018.

However, DHS-HQ has advised the undersigned Assistant United States Attorney that it was

unable to make the anticipated interim release by October 15, 2018. Specifically, DHS-HQ has

advised that there has been significant turnover in DHS HQ’s FOIA office since September. The

FOIA litigation lead position has been held by three different persons since September. In

addition, other employees in the DHS HQ FOIA office with litigation responsibilities have left

that office. As a result of this turnover and the ensuing confusion it has caused, information that



                                                2
          Case 1:17-cv-02503-TFH Document 16 Filed 11/14/18 Page 3 of 4



the agency had agreed to produce 250 pages by October 15 did not get recorded in the case notes

for this litigation and the records consequently did not get processed. DHS HQ now anticipates

that the interim release will be made on or before December 15, 2018.

       Plaintiffs believe that DHS-HQ should be required to remedy its failure to make a

production in October by either processing 500 pages per month during the next production period,

or else increasing the monthly rate to 300 pages. Although the Court did not issue an order

adopting the parties’ production schedule, Plaintiffs believe the agency should be held to the

production schedule agreed upon by the parties.

                                            DHS-I&A

       In the last joint status report, DHS-I&A proposed that it process the remaining potentially

responsive records at the rate of 250 pages per month and that it provide the Court with an estimate

of the total number of potentially responsive pages in this joint status report. In October, DHS-

I&A processed approximately 250 pages. DHS-I&A estimates that there are approximately 320

potentially responsive records (totaling approximately 3,860 pages). However, DHS-I&A notes

that as it continues processing these potentially responsive records, it may learn that some are not,

in fact, responsive.

                           [Remainder of page intentionally left blank.]




                                                  3
          Case 1:17-cv-02503-TFH Document 16 Filed 11/14/18 Page 4 of 4



       In light of the foregoing, the parties respectfully request that they be permitted to file a

further joint status report on or before January 30, 2019.

Dated: November 14, 2018

                                              Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division

                                         By: /s/ Melanie D. Hendry
                                             Melanie D. Hendry
                                             Assistant United States Attorney
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2510
                                             melanie.hendry2@usdoj.gov

                                              Counsel for Defendants

                                              /s/ Jeffrey L. Light
                                              Jeffrey L. Light
                                              D.C. Bar #485360
                                              1712 Eye St., NW
                                              Suite 915
                                              Washington, DC 20006
                                              (202)277-6213
                                              Jeffrey@LawOfficeOfJeffreyLight.com

                                              Counsel for Plaintiffs




                                                 4
